Citation Nr: 0739687	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  04-19 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to the hands, face, and feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from January 1952 
to March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

In September 2006, the veteran testified at a hearing at the 
RO before a Veterans Law Judge who is no longer employed by 
the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2006, the veteran testified at a hearing at the 
RO before a Veterans Law Judge who is no longer employed by 
the Board.  In November 2007, the Board sent a letter to the 
veteran to clarify whether he desires to attend another 
hearing, since that Veterans Law Judge has since retired.  
Responsively in December 2007, the veteran sent to the Board 
a completed request form, asking for an additional hearing 
before a Veterans Law Judge at the RO.  Therefore, the 
veteran must be provided an opportunity to present testimony 
at a Travel Board hearing at the RO before the Board may 
proceed with appellate review.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO, as the 
docket permits.  All correspondence and 
any hearing transcripts regarding this 
hearing should be associated with the 
claims folder.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



